Citation Nr: 1807490	
Decision Date: 02/06/18    Archive Date: 02/14/18

DOCKET NO.  15-09 961	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disorder.

2.  Entitlement to a compensable rating for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

G. E. Wilkerson, Counsel
INTRODUCTION

The Veteran served on active duty from January 1989 to January 1993.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from November 2013 and May 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  Jurisdiction was subsequently transferred to the RO in Waco, Texas.

In December 2017, the Veteran testified during a Board hearing before the undersigned Veterans Law Judge at the RO.  A transcript of the hearing is of record.

The issue of entitlement to service connection for an acquired psychiatric disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's hearing loss is shown to have been manifested by no worse than Level II hearing for the right ear and Level II hearing for the left ear.


CONCLUSION OF LAW

The criteria for the assignment of a compensable rating for the service-connected bilateral hearing loss are not met.  38 U.S.C. §§ 1155, 5107 (2012); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.85, Diagnostic Code 6100, 4.86 (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends that he is entitled to a compensable rating for his service-connected bilateral hearing loss disability.

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing his symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C. § 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

If two evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that evaluation; otherwise, the lower evaluation will be assigned.  38 C.F.R. § 4.7.

In order to evaluate the level of disability and any changes in condition, it is necessary to consider the complete medical history of the Veteran's condition. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings. Hart v. Mansfield, 21 Vet. App. 505 (2007).  Here, as explained below, a uniform evaluation of the disability on appeal is warranted.

The Veteran's bilateral hearing loss disability is rated as noncompensably disabling under the criteria of 38 C.F.R. § 4.85, Diagnostic Code 6100.

Disability ratings for service-connected hearing impairment are derived by a mechanical application of the rating schedule to the numeric designations rendered from audiometric evaluations.  38 C.F.R. § 4.85; Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).  Evaluations of bilateral hearing loss range from noncompensable to 100 percent based on an organic impairment of hearing acuity, as measured by controlled speech discrimination tests in conjunction with the average hearing threshold, as measured by puretone audiometric tests in the frequencies of 1000, 2000, 3000 and 4000 cycles per second.  The rating schedule establishes 11 auditory acuity Levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness. 

The vertical line in Table VI (printed in 38 C.F.R. § 4.85) represents nine categories of the percentage of discrimination based on controlled speech discrimination test.  The horizontal columns in Table VI represent nine categories of decibel loss based on the puretone audiometry test.  The numerical designation of impaired hearing (Levels I through XI) is determined for each ear by intersecting the vertical row appropriate for the percentage of discrimination and the horizontal column appropriate to the puretone decibel loss.  The percentage evaluation is found from Table VII in 38 C.F.R. § 4.85 by intersecting the vertical column appropriate for the numeric designation for the level for the ear having the better hearing acuity and the horizontal row appropriate for the numeric designation for the level for the ear having the poorer hearing acuity.  For example, if the better ear had a numeric designation of Level "IV" and the poorer ear had a numeric designation of Level "VII," the percentage evaluation is 20 percent.  See 38 C.F.R. § 4.85.

Regulations also provide in cases of exceptional hearing loss, i.e., when the puretone threshold at each of the four specified frequencies (1000, 2000, 3000 and 4000 hertz) is 55 decibels or more, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral.  38 C.F.R. § 4.86(a).  The provisions of 38 C.F.R. § 4.86(b) further provide when the puretone threshold is 30 decibels or less at 1000 hertz and 70 decibels or more at 2000 hertz, the rating specialist will determine the Roman numeral designation for hearing impairment from either Table VI or Table VIA, whichever results in the higher numeral; and then that numeral will be elevated to the next higher Roman numeral.  Each ear will be evaluated separately.  38 C.F.R. § 4.86.

On VA examination in May 2015, pure tone thresholds, in decibels, were as follows:





HERTZ



1000
2000
3000
4000
RIGHT
35
50
60
60
LEFT
40
45
55
50

Speech audiometry revealed speech recognition ability of 88 percent in the right ear and of 84 percent in the left ear.  The examiner diagnosed bilateral sensorineural hearing loss.  The examiner indicated that the disability did not impact the Veteran ordinary conditions of daily life, including his ability to work.

Using Table VI, the Veteran's May 2015 examination results revealed level II hearing in the right ear and level II hearing in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

A March 2017 private treatment report from North Houston Hearing Solutions reflects that the Veteran presented for audiometric evaluation.  He had experienced increased difficulty understanding, especially when background noise was present.

On audiometric evaluation, pure tone thresholds, in decibels, were as follows:



HERTZ



1000
2000
3000
4000
RIGHT
25
40
50
55
LEFT
25
40
50
55

Hearing test results showed a mild to moderate sensorineural hearing loss.  His speech recognition thresholds of 30dB bilaterally agreed with his pure tone averages.  His word recognition scores taken at 40dB were 100 percent bilaterally.  However, speech recognition scores were derived from the NU-6 list 2A.

Though the examiner did not provide Maryland CNC speech discrimination scores, application of these findings to table VIa reflects level II in the right ear and level II in the left ear.  Combining these levels according to Table VII results in a 0 percent rating.  

During the Veteran's December 2017 Board hearing, he testified that he experienced difficulties hearing others at work.  He also indicated that his tinnitus interfered with his hearing capabilities.

Here, the audiometric findings do not support the assignment of a compensable rating.  Notably, none of the audiometric examinations demonstrate an exceptional pattern of hearing loss under 38 C.F.R. § 4.86.

The Board has considered the Veteran's statements and testimony regarding the severity of his hearing loss and its impact on his ability to understand in conversation particularly in the presence of background noise and at work, and in no way discounts the difficulties that the Veteran experiences as a result of bilateral hearing loss; however, it must be reiterated that the assignment of disability ratings for hearing impairment is derived by a mechanical application of the rating schedule to the numeric designation assigned after audiometry results are obtained.  Hence, the Board has no discretion in this matter and must predicate its determination on the basis of the results of the audiology study of record.  Lendenmann, supra.  In other words, the Board is bound by law to apply VA's rating schedule based on the Veteran's audiometry results.  See 38 U.S.C. § 1155; 38 C.F.R. § 4.1. To that end, the Veteran's assertions as to the severity of his bilateral hearing loss, though competent and credible, are less probative than the objective audiology studies of record, prepared by skilled professionals, in determining that his bilateral hearing loss does not meet the criteria for a compensable rating.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (2007).  

Further, the examination reports documented above also noted and considered the Veteran's report of the impact his hearing loss had on his ordinary conditions of life including his ability to work.  See Martinak v. Nicholson, 21 Vet. App. 447 (2007). 

To the extent that the Veteran reports that his tinnitus also interferes with his hearing, he is already in receipt of service connection and a maximum, 10 percent rating for this disability.
 

The Veteran has not raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-70 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

Accordingly, an initial compensable rating for bilateral hearing loss disability is not warranted.  Additionally, given the relative consistency in audiometric test results, the Board concludes that there is no basis for staged rating of the Veteran's service-connected hearing loss disability.  In reaching the decision with regard to the appropriate disability rating, the Board has considered the benefit-of-the-doubt doctrine.  See 38 U.S.C. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49, 55-56 (1990).  Because the evidence preponderates against the claim for a compensable disability rating for the Veteran's service-connected bilateral hearing loss, however, the benefit-of-the- doubt doctrine is inapplicable. See 38 U.S.C. § 5107(b).


ORDER

Entitlement to a compensable rating for bilateral hearing loss is denied.



REMAND

The Board's review of the claims file reveals that additional development on the claim for service connection for acquired psychiatric disorder is warranted.

The Veteran contends that his psychiatric disorder began in service, as he experienced symptoms of depression, anxiety and obsessive compulsive disorder therein.  He reports chronic symptoms since service, which he eventually sought treatment for a few years after discharge from service.

The Veteran's service treatment records do not reflect complaint, finding or diagnosis with respect to the claimed psychiatric disorder.  VA treatment records dated in 1999 reflect that he was assessed with adjustment disorder with mixed anxiety and obsessive-compulsive disorder.  In March 1999, it was noted that his wife related a long history of hypomanic to depressed mood.

A May 2008 report from Harris Methodist Hospital reflects that the Veteran was seen for an obsessive-compulsive disorder exacerbation.  He was ruminative and obsessional, preoccupied with the thought again, as he had for the last 15 years, that he had contracted a sexually transmitted disease.  He believed "it" started when he was in the Navy going to different ports and having unprotected sex.  

Continued private treatment records reflect diagnosis and treatment of an acquired psychiatric disorder, variously diagnosed.  A March 2014 disability benefits questionnaire reflects diagnoses of major depressive disorder, generalized anxiety disorder, and obsessive compulsive disorder.

During the Veteran's Board hearing, he testified that his treating physician, Dr. A., did link the Veteran's psychiatric disorder to service.   However, the Board has reviewed the statements and reports from Dr. A. of record; while they discuss his diagnosis and treatment, no nexus opinion is provided in these records.

Under these circumstances, an examination is needed to determine the nature and etiology of the claimed acquired psychiatric disorder.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159(c)(4).  

In addition, the Veteran should be provided the opportunity to submit additional medical evidence in support of his claim, including any nexus opinion evidence from Dr. A. 

Accordingly, the case is REMANDED for the following action:

1. Assist the Veteran in associating with the claims folder outstanding treatment records, to specifically include updated VA treatment records and any records and opinions from Dr. A.

2.  Schedule the Veteran for a VA examination to determine the nature and etiology of the claimed psychiatric disorder.  Any indicated tests should be accomplished.  The examiner should review the record prior to examination.

The examiner should identify all current psychiatric disorder(s). For each disorder identified, the examiner should state whether it is at least as likely as not the disorder had its onset in service or within one year of discharge, or is otherwise causally or etiologically related to the Veteran's service.

The examiner is advised that the Veteran is competent to report symptoms and treatment and that his reports must be taken into account, along with the other evidence of record, in formulating the requested opinions.

A complete rationale should be provided for any opinions expressed.

3.  After completing any additional notification or development deemed necessary, the Veteran's claim should be readjudicated.  If the claim remains denied, the Veteran and his representative should be furnished with a supplemental statement of the case and afforded a reasonable opportunity for response.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).




______________________________________________
A. S. CARACCIOLO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


